United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                                                                                     September 3, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                   Clerk



                                         No. 02-21285



       CHARLES MCFADDEN; DORIS MCFADDEN,
       Estate of,

                                                            Plaintiffs-Appellants,

                                             versus

       ERIC M. BOST, Etc., ET AL.,

                                                            Defendants,

       DON A. GILBERT, Commissioner of the Texas
       Health and Human Services Commission;
       JAMES R. HINE, Commissioner,

                                                            Defendants-Appellees.


                   Appeal from the United States District Court for
                           the Southern District of Texas
                            (USDC No. H-01-CV-1060)
           _______________________________________________________


Before REAVLEY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*


       *
               Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      We affirm the judgment for the reasons given by the district court in its order dated

August 5, 2002.

      AFFIRMED.




                                            2